Citation Nr: 1425024	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran originally claimed entitlement to service connection for a bilateral foot disability.  He noted itching and pimples.  In subsequent statements the Veteran noted pain in his feet.  The Board acknowledges that the Veteran was granted service connection for peripheral neuropathy of the lower extremities; however, the Veteran claimed peripheral neuropathy separate from his foot disability claim and may have other diagnosable disabilities related to the feet.  Therefore, the Board requires that the Veteran be afforded a VA examination of the feet to determine if the Veteran has an additional disability related to service or a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his foot symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA podiatry examination regarding the feet.  The examiner should review the claims file and address the following questions:

a.)  Does the Veteran currently have any disability of the feet other than peripheral neuropathy?

b.)  Is it at least as likely as not that any diagnosed foot disability, or disability diagnosed during the course of the claim to include dermatophytosis tinea pedis, is causally or etiologically related to service?  The examiner should consider the Veteran's lay statements to include his complaints of ill-fitting boots and wet socks.  

C.)  Is it at least as likely as not that any diagnosed foot disability, or disability diagnosed during the course of the claim to include dermatophytosis tinea pedis, is causally or etiologically related to or permanently aggravated by, a service-connected disability?  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



